DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-18 are pending in this application.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-2, and 5-12, in the reply filed on May 9, 2022 is acknowledged.
Claims 3-4, and 13-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 9, 2022.
Applicant’s election of the species of compound: (R)-8-cyclopentyl-7-(cyclopentylmethyl)-2-((3,5-dichloro-4-hydroxyphenyl)amino)-5-methyl-7,8-dihydropteridin-6(5H)-one is acknowledged.  The elected species represents a compound of Formula (IA):

    PNG
    media_image1.png
    94
    166
    media_image1.png
    Greyscale

wherein:
R is 
    PNG
    media_image2.png
    81
    86
    media_image2.png
    Greyscale
 wherein: R3 is H, R4 is Cl, R5 is OH, R6 is Cl, and R7 is H;
R1 is -CH2-cyclopentyl (i.e., 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
); and
R2 is cyclopentyl (i.e., 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
).
	Applicant submits that claims 1-2, and 6-12 read on the elected species.
The guidelines in MPEP § 803.021 provide that upon examination if prior art is found for the elected species, the examination will be limited to the elected species.  The elected species was not found in the prior art and the search was expanded to compound of Formula (IA) wherein:
R is 
    PNG
    media_image2.png
    81
    86
    media_image2.png
    Greyscale
 wherein: R3 is H, R4 is Cl , H or F, R5 is OH, R6 is Cl , H or F, and R7 is H;
R1 is -CH2-cyclopentyl (i.e., 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
) or ethyl (i.e., -CH2-CH3 or 
    PNG
    media_image5.png
    25
    36
    media_image5.png
    Greyscale
); and
R2 is cyclopentyl (i.e., 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
), -CH2-C(CH3)3 or -CH2-CH2-CH(CH3)2;
and art was found.  Claims 1-2, and 6-12 read on the above expanded subgenus.
Claim 5 (in full) and claims 1-2, 6-12 (all in part, drawn to compounds of Formula (IA) other than those of the above expanded subgenus) are additionally withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species, there being no allowable generic or linking claim.

Improper Markush Grouping Rejection
	Claims 1-2, and 6-12 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  
A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. 
First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use.
Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.

The improper Markush grouping of instant structural Formula (IA) (or other subgeneric embodiments in dependent claims) includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:
	The instant claims do not share a substantial structural feature because the compounds of Formula (IA) include different compounds for the different definitions of R, R1, R2, etc.  The Markush grouping encompasses alternatives which are in different recognized physical classes. For example, each of the bicyclic ring systems comprising the ring members R, R1, R2, can represent numerous bicyclic groups each of which belong to different physical classes, and therefore, Formula (IA) represents ring systems that are not commonly classified.
Furthermore, the Markush group of Formula (IA) embraces chemical compounds that do not share any single structural similarity between the species. In other words, there is no substantial structure that is common to all of the Markush alternatives. 
Each of these findings demonstrates that not all members recited in this Markush group belong to the same recognized chemical class; i.e., the species fail to share a single structural similarity or any substantial structural feature.
	In response to this rejection, applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claim(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. 134 and 37 CFR 41.31(a)(1) (emphasis provided).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, and 6-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The following reasons apply:
Regarding claim 1, the phrase "such as" (see the definition of R1) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “C1-C6 alkyl”, and the claim also recites “-CH(CH3)2” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 11 recites the limitation " 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 (R)-8-cyclopentyl-2-((3,5-dichloro-4-hydroxyphenyl)amino)-5-methyl-7-(pyrrolidin- 1-ylmethy1)-7,8-dihydropteridin-6(5H)-one" in last two lines of the claim.  There is insufficient antecedent basis for this limitation in claim 1 on which claim 11 is dependent.  As suggested by the name of the compound, the compound should be “7,8-dihydropteridin-6(5H)-one”.  Therefore, the bicyclic ring is missing a ‘ring nitrogen atom’, i.e., the 
    PNG
    media_image7.png
    49
    46
    media_image7.png
    Greyscale
 portion of the bicyclic ring should be 
    PNG
    media_image8.png
    53
    49
    media_image8.png
    Greyscale
.  (Note: The specification at page 16, line 4, has the same error in the structural representation of the named compound).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7, 9-10, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moffat et al., WO 2008/050096.  The instant claims read on reference disclosed compound.  See the compound 2A at page 22 (structure depicted below for convenience).  The reference teaches that the compound was in aqueous solution and therefore, teaches a composition comprising the compound.

    PNG
    media_image9.png
    128
    210
    media_image9.png
    Greyscale

Claim(s) 1-2, 8-10, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bauer et al., US Patent No. 6,806,272.  The instant claims read on reference disclosed compounds.  See dihydropteridinone compounds represented by generic structural formula (I) in col. 1, the corresponding species of the examples, and compounds listed in Table 1, starting at col. 25.  Particularly, see the compounds of Examples 218 and 219 (structures depicted below for convenience).  Further, the reference teaches a pharmaceutical composition comprising the reference compounds, see col. 4, lines 35-40.  The reference teaches that the compounds are useful as therapeutic agents, see col. 4, lines 30-34. 

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
		
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, and 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al., U.S. Patent No. 6,806,272.
The reference teaches dihydropteridinone compounds, see the generic structural formula (I) in col. 1 wherein X is O and R1 to R7 are as defined in col. 1-2, the corresponding species of the examples, and compounds listed in Table 1, starting at col. 25.  Particularly, see the compounds of Examples 218 and 219 (structures depicted above).  Further, the reference teaches a pharmaceutical composition comprising the reference compounds, see col. 4, lines 35-40.  The reference teaches that the compounds are useful as therapeutic agents, see col. 4, lines 30-34.
See In re KSR International Co. v. Teleflex, Inc., 127 S.Ct. 1727 (2007), wherein the court stated that: [w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
The instant claims 1-2, 8-10, and 12 read on reference disclosed compounds as rejected under 35 USC 102 above.  Claims 6, 7, and 11 differ from the reference teachings by reciting a more limited subgenus than the reference disclosed genus and/or specific compound within reference genus.  For example, instant claim 6 recites that R1 is isopropyl, isobutyl, sec-butyl, tert-butyl, ….  The reference at the analogous position (i.e., 7-position of the pteridine) has R3 and R4 as substituents which are defined to be hydrogen, optionally substituted C1-C6 alkyl, etc.  The specifically disclosed compounds of the examples have methyl or ethyl group as the 7-position substituents.  The reference, however, teaches the equivalence of methyl, ethyl, isopropyl, isobutyl, etc., as these are taught to be alternatives (see definition of R3 and R4) at the same position for structural formula (I).  Similarly, claim 7 recites that R2 is cyclopentyl.  The reference at the analogous position (i.e., 8-position of the pteridine) has R5 as the substituent, and R5 is defined as optionally substituted C1-C10 alkyl, C3-C6 cycloalkyl, etc. Accordingly, the reference teaches the equivalence of alkyl and cycloalkyl groups, as these are taught to be alternatives at the same position for structural formula (I).  Same applies to the species recited in instant claim 11.
It would have been obvious to one having ordinary skill in the art at the time of the invention to select any of the species of the genus taught by the reference, including those instantly claimed, because the skilled chemist would have the reasonable expectation that any of the species of the genus would have similar properties and, thus, the same use as taught for the genus as a whole i.e., as pharmaceutical therapeutic agents.  One of ordinary skill in the art would have been motivated to select the claimed compounds from the genus in the reference since such compounds would have been suggested by the reference as a whole.  It has been held that a prior art disclosed genus of useful compounds is sufficient to render prima facie obvious a species falling within a genus.  In re Susi, 440 F.2d 442, 169 USPQ 423, 425 (CCPA 1971), followed by the Federal Circuit in Merck & Co. v. Biocraft Laboratories, 847 F.2d 804, 10 USPQ 2d 1843, 1846 (Fed. Cir. 1989).

	Receipt is acknowledged of the Information Disclosure Statement filed on September 13, 2021 and a copy is enclosed herewith.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPAK R RAO whose telephone number is (571)272-0672.  The examiner can normally be reached on Monday - Friday Mon - Fri 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEEPAK R RAO/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        

May 12, 2022
	
	









    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1MPEP § 803.02:
        As an example, in the case of an application with a Markush claim drawn to the compound X-R, wherein R is a radical selected from the group consisting of A, B, C, D, and E, the examiner may require a provisional election of a single species, XA, XB, XC, XD, or XE. The Markush claim would then be examined fully with respect to the elected species and any species considered to be clearly unpatentable over the elected species. 
        
        If on examination the elected species is found to be anticipated or rendered obvious by prior art, the Markush claim and claims to the elected species will be rejected, and claims to the nonelected species will be held withdrawn from further consideration.
        
        If the examiner determines that the elected species is allowable over the prior art, the examination of the Markush claim will be extended. If prior art is then found that anticipates or renders obvious the Markush claim with respect to a nonelected species, the Markush claim shall be rejected; claims to the nonelected species would still be held withdrawn from further consideration. The prior art search will not be extended unnecessarily to cover all nonelected species, and need not be extended beyond a proper Markush grouping.
        
        Should applicant, in response to this rejection of the Markush-type claim, overcome the rejection, as by amending the Markush-type claim to exclude the species anticipated or rendered obvious by the prior art, the amended Markush-type claim will be reexamined. The examination will be extended to the extent necessary to determine patentability of the Markush-type claim. In the event prior art is found during the reexamination that anticipates or renders obvious the amended Markush-type claim, the claim will be rejected and the action can be made final unless the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p). See MPEP § 706.07(a). Amendments submitted after the final rejection further restricting the scope of the claim may be denied entry if they do not comply with the requirements of 37 CFR 1.116. See MPEP § 714.13.